Case: 15-31010      Document: 00513504581         Page: 1    Date Filed: 05/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-31010
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 13, 2016
                                                                             Lyle W. Cayce
STACY MICHAEL MEAUX,                                                              Clerk


              Plaintiff–Appellant,

v.

UNITED STATES GOVERNMENT,

              Defendant–Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:15-CV-2165


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Pro se litigant Stacy Meaux appeals the district court’s dismissal of his
civil rights complaint, purportedly filed pursuant to 42 U.S.C. § 1983, for
frivolity and failure to state a claim on which relief may be granted under 28
U.S.C. § 1915. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-31010      Document: 00513504581         Page: 2    Date Filed: 05/13/2016



                                      No. 15-31010
       Meaux’s brief is convoluted and somewhat difficult to follow. He alleges
that the “Federal Government” should be held responsible for a litany of
alleged constitutional wrongs committed against him in the past twenty years
by private individuals, corporations, and government agencies, including state,
local, and federal authorities.         Meaux claims that the Government has
infringed his First, Second, Fourth, Sixth, Eighth, and Fourteenth Amendment
rights. We address first the claims and corresponding arguments that we are
able to discern from Meaux’s brief.
       Like the district court, we read Meaux’s brief to request, in part, that
this court invalidate prior state court judgments, specifically, a settlement in
a personal injury suit instituted by Meaux and a child custody judgment.
Under the Rooker-Feldman doctrine, this court lacks jurisdiction to entertain
Meaux’s collateral attacks on state judgments. 1
       Meaux also attacks the constitutionality of prior state criminal
prosecutions and resulting convictions against him. Because Meaux’s claims
effectively challenge “the fact of his conviction,” and thus “fall within the ‘core’
of habeas corpus,” they are not cognizable under § 1983. 2
       The district court rejected Meaux’s remaining claims as time-barred,
explaining that Louisiana’s one-year personal injury statute of limitations
applies to § 1983 actions. 3 The district court attempted to glean the dates of
accrual underlying Meaux’s claims from the pleadings, despite Meaux’s failure
to provide precise dates. While we think the district court was likely correct



       1 See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413, 415-16 (1923).
       2 Nelson v. Campbell, 541 U.S. 637, 643 (2004) (citing Preiser v. Rodriguez, 411 U.S.
475, 489 (1973)).
       3 See Bourdais v. New Orleans City, 485 F.3d 294, 298 (5th Cir. 2007) (“In § 1983

claims, the applicable statute of limitations is that which the state would apply in an
analogous action in its courts. In accordance with applicable Louisiana law, we apply a
one-year liberative prescriptive period to these claims.” (citation omitted)).
                                             2
     Case: 15-31010       Document: 00513504581         Page: 3     Date Filed: 05/13/2016



                                       No. 15-31010
in its determination that Meaux’s claims were untimely, we decline to engage
in such an undertaking.
       Regardless, Meaux has failed to comply with Rule 28 of the Federal Rules
of Appellate Procedure, which requires that an appellant’s brief set forth
“appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” 4 While we
liberally construe pro se briefs, litigants are still required to reasonably comply
with the strictures of Rule 28. 5 Though Meaux purports to provide a table of
authorities and statement of issues, his brief merely asserts causes of action
untethered to legal authority or record support. Beyond his insistence that the
“Federal Government has direct responsibility for correcting [his] situation,”
Meaux has not identified the “precise relief sought.” 6 Moreover, Meaux’s brief
is primarily a restatement of the facts presented to the district court; he has
failed to identify error relating to the district court’s dismissal of his claims. 7
Consequently, we consider Meaux’s remaining claims to be abandoned. 8
       The judgment of the district court is AFFIRMED.




       4 FED. R. APP. P. 28(a)(8)(A); see also FED. R. APP. P. 28(a)(6) (requiring “a concise
statement of the case setting out the facts relevant to the issues submitted for review,
describing the relevant procedural history, and identifying the rulings presented for review,
with appropriate references to the record”).
       5 Longoria v. Dretke, 507 F.3d 898, 901 (5th Cir. 2007) (per curiam); Grant v. Cuellar,

59 F.3d 523, 524 (5th Cir. 1995) (per curiam).
       6 FED. R. APP. P. 28(a)(9).
       7 See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).
       8 See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                              3